Exhibit ROSETTA RESOURCES INC. EXPANDS AND EXTENDS CREDIT AGREEMENT HOUSTON, April 9, 2009 (GlobeNewswire) Rosetta Resources Inc. (“Rosetta”)(Nasdaq:ROSE) today announced that it has amended and restated its senior revolving credit agreement to a maximum credit amount of $600 million, revised from the previous amount of $400 million. Rosetta further indicated that the maturity date of the agreement has been extended by over two years from April 5, 2010 to July 1, 2012. The borrowing base under the amended and restated agreement has been reset to $375 million. Previously the borrowing base was $400 million. The company also amended and extended its second-lien term loan maturity from July 7, 2010 to October 2, 2012.The amount outstanding under the second-lien term loan remains at $75 million. However, a 30-day accordion is in place that will accommodate a selected number of investors to come in post-close, which would result in a total second-lien raise of $100 million. Randy Limbacher, Rosetta’s president and CEO commented, “This is a very strong redetermination outcome for our Company. Given the current credit environment for our sector, we are particularly pleased that we were able to both raise our maximum credit amount and extend the maturity of our credit agreement. This gives us significant optionality in the form of both access to credit capacity and time that can continue to differentiate us among smaller E&P companies.
